Citation Nr: 0911498	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for arthritis in right 
ankle, residuals of sprain, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 Regional Office (RO) 
in Nashville, Tennessee rating decision, which continued the 
Veteran's 10 percent disability rating for service-connected 
arthritis in right ankle, residuals of sprain, effective July 
2003.


FINDING OF FACT

The competent medical evidence shows symptoms of pain and 
slight limitation of dorsiflexion; but does not reflect a 
marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected arthritis in right ankle, 
residuals of sprain, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.326, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes (DCs) 5010-
5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in August 2006 and May 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The August 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A May 2008 
letter satisfied the above requirements, and his claim was 
readjudicated following issuance of this letter.  Thus, any 
error as to the timeliness of the notice is not prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in September 
2006 and May 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's condition since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

The Veteran's arthritis in right ankle, residuals of sprain, 
is currently rated 10 percent under Diagnostic Codes 5010-
5271, for pain and slight limitation of dorsiflexion.  The 
Veteran alleges his right ankle condition warrants a greater 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. 
§ 4.45 (2008).  

As mentioned above, the Veteran's service-connected right 
ankle disability is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5010-5271.  See 38 C.F.R. § 4.27 
(2008).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2008)

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Under DC 5271 [ankle, limited motion], marked limitation of 
motion in the ankle warrants a 20 percent disability rating, 
and moderate limitation of motion in the ankle warrants a 10 
percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271 
(2008). 
 
For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2008). 
 
The Board notes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008). 

Having reviewed the complete record, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
arthritis in right ankle, residuals of sprain, during any 
portion of the appeal period.

In the two (2) years preceding the Veteran's request for an 
increased rating in July 2006, there are minimal relevant 
treatment records relating to the Veteran's right ankle 
condition.  In February 2006, for example, the Veteran 
received treatment for a claimed back condition.  At that 
time, the VA physician assistant noted normal gait and the 
ability to move all extremities without difficulty.  In July 
2006, the Veteran sought treatment for right ankle pain.  The 
VA physician assistant again noted a normal gait and 
extremity movement without difficulty.  Furthermore, the 
treating professional observed good range of motion and an 
absence of swelling, deformity, laxity, or bony tenderness of 
the right ankle.  Other treatment records noted similar 
findings.

In September 2006, the Veteran was afforded a VA examination.  
The examiner noted review of the claims file.  The examiner 
discussed with the Veteran his medical history with respect 
to the right ankle.  The Veteran denied using a brace or 
other assistive device for the ankle.  He reported being 
unemployed due to back problems and his ankle disability, and 
the VA examiner also noted that the Veteran suffered from 
schizophrenia.  The Veteran stated his right ankle would hurt 
after walking more than one (1) mile.  On examination, right 
ankle dorsiflexion and plantar flexion were both observed to 
be normal and without pain with range of motion.  There was 
no observed swelling.  The Veteran did report tenderness to 
palpation and pain at the subtalar joint with ankle motion 
testing.  No gait abnormalities were observed.  X-rays 
revealed no abnormalities except for a small spur over the 
right medial malleolus.  The examiner diagnosed the Veteran 
with mild osteoarthritis of the right ankle.  Based on the 
Veteran's report of pain in his right ankle with range of 
motion testing, the examiner considered it possible that pain 
could further limit motion, especially with repetitive 
motion.

In May 2008, the Veteran received a second VA examination 
with another VA physician.  After reviewing the claims file, 
the examiner discussed the Veteran's current condition.  The 
Veteran reported right ankle pain after walking one (1) to 
two (2) blocks or for about fifteen (15) minutes.  The 
Veteran used a cane, which he claimed helped alleviate the 
pain.  The Veteran also reported flare-up in the right ankle 
after walking, lasting for one (1) to two (2) hours 
thereafter.  Pain was worse with repetitive walking.  The 
Veteran was unemployed, but not due to his right ankle 
condition.  On examination, the right ankle was tender to 
palpation, but with normal strength.  Plantar flexion was 
normal, but dorsiflexion was limited to 15 degrees.  Pain was 
not reported to increase with repetition and normal gait and 
calcaneal alignment were observed.  X-rays were normal.  As 
no arthritis was observed on x-ray, the examiner diagnosed 
the Veteran with right ankle sprain.  The examiner concluded: 
"This patient has a normal x-ray and a very benign exam.  I 
do not have an explanation from exam and x-ray for the amount 
of disability that this patient has at this time."

As noted above, the Veteran is rated under DC 5010-5271.  
Separate ratings under 5010 and 5271 are not appropriate.  
The Board notes that Note (1) of DC 5003 specifically 
excludes combining 10 percent or 20 percent disability 
ratings with ratings based on limitation of motion.  In the 
instant case, the Veteran is already rated for residuals of a 
right ankle sprain under DC 5010-5271 based on limitation of 
motion.  As such, separate evaluations under the DCs would 
constitute pyramiding, since the Veteran's limitation of 
motion would be evaluated more than once.  Hence a separate 
rating under the DCs in this case for this disability is not 
permitted. 

As to the issue currently on appeal, the Board finds that the 
Veteran's current rating of 10 percent for limitation of 
motion under DC 5010-5271 is appropriate.  In order to 
receive a 20 percent rating under DC 5010, the Veteran must 
exhibit limitation of motion of two (2) or more major joints 
or two (2) or more minor joint groups, with occasional 
incapacitating exacerbations.  There is no evidence in this 
case of incapacitating exacerbations.  The Board also notes 
that x-rays taken during the May 2008 VA examination did not 
reveal any arthritis in the Veteran's right ankle.  In order 
to receive a 20 percent rating under DC 5271, the Veteran 
must demonstrate marked limitation of motion of the right 
ankle.  In the May 2008 VA examination, testing revealed 
limitation of dorsiflexion to 15 degrees and normal plantar 
flexion.  The Veteran has no more than moderate limitation of 
dorsiflexion even taking into account pain, and, as noted 
during the May 2008 VA examination, it does not affect the 
Veteran's gait or other observed movements.  The Veteran, 
therefore, is receiving the highest applicable rating under 
DC 5010-5271.  

No other arguably applicable diagnostic code would provide a 
higher rating.  Additional compensable evaluations are 
available for ankylosis of the ankle, and ankylosis of the 
subastragalar, or tarsal joints under Diagnostic Code 5270 
and 5272, respectively.  As discussed above, the Veteran has 
nearly full range of motion at the right ankle.  Thus, the 
Veteran's right ankle cannot be considered ankylosed.  In 
addition, additional compensable evaluations are available 
under Diagnostic Codes 5273 and 5274 for, respectively, 
malunion of the os calcis (calcaneus) or astragalus (talus), 
and astragalectomy.  The May 2008 VA examination specifically 
noted normal alignment of the calcaneus and there is no 
evidence of excision or malunion of the talus.   

The Board has also considered functional loss.  The May 2008 
examination indicated limited range of dorsiflexion due to 
pain, but such limitation is already contemplated by the 10 
percent rating assigned.  The Veteran does not report 
weakened movement, atrophy, or edema.  In both September 2006 
and May 2008 VA examinations, the examiner rated the 
Veteran's ankle strength as normal.  Under these 
circumstances, the Board finds that 10 rating assigned 
contemplates the degree of functional loss resulting from 
pain, and additional limitation of motion or functional 
impairment as to warrant higher ratings is not shown.  Cf. 
DeLuca, supra.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted in this case.  The extraschedular 
provision provides that in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  

The Board has considered statements from the Veteran in his 
VA Form 9 indicating that his ankle disability has caused him 
to be let go from jobs in the past.  However, the greater 
weight of probative evidence is against finding that the 
service-connected arthritis in right ankle, residuals of 
sprain, has resulted in marked interference with the 
Veteran's employment or require frequent periods of 
hospitalization at any time during the current appeal.  The 
Veteran is currently unemployed; however, the most recent VA 
examiner specifically noted that unemployment is not 
secondary to his right ankle condition, and clinical findings 
reported on both VA examinations do not suggest a degree of 
disability that would result in significant interference with 
employment.  Furthermore, VA treatment records suggest a much 
greater impairment resulting from other nonservice-connected 
disabilities, including schizophrenia and a back disorder, as 
well as a December 2006 lay statement from a friend of the 
Veteran in which that friend described witnessing the Veteran 
having difficulty in his last job that was attributed to back 
problems.  These documents support the VA examiner's 
conclusion that the Veteran's current unemployment was not 
due to his service-connected ankle disorder.  Overall, the 
preponderance of the evidence is against finding that his 
service-connected ankle disability markedly interferes with 
employment.  There is also no record in the file, nor does 
the Veteran assert, significant periods of hospitalization 
affecting his employability.   
 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the Veteran has not shown in this case is that 
the service-connected arthritis in right ankle, residuals of 
sprain, has resulted in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

In summary, the medical evidence indicates the Veteran has 
moderate limitation of motion of the right ankle due to pain.  
No medical evidence indicates ankylosis or deformity of the 
right ankle.  The evidence simply does not warrant an 
increased rating under DC 5010-5271, or any other arguably 
applicable diagnostic code.  

As shown above, and as required by Schafrath, supra, the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran.  In this case, the Board finds no provision 
upon which to assign a rating greater than 10 percent for the 
Veteran's arthritis in right ankle, residuals of sprain.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   




ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
in right ankle, residuals of sprain, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


